DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on the provisional application 63/087,192 filed on October 3, 2020. All claims of the instant application, 17209318 will receive the effective filing date of October 3, 2020.
Claim Objections
Claim 3 objected to because of the following informalities: “and wherein in the growing step the photosynthetic microorganisms are grown in the habitat” should be revised. Consider, the alternate “and wherein the photosynthetic microorganisms are grown in the habitat during the growth step of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 6, 7, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4, 6, 7, 9 and 12, the recitation of “one or more of” followed by “and” renders the claim indefinite because it is unclear whether the limitations are drawn to alternate species or a combination of species.  Please consider amending the claims by changing “and” to “or”.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Show et al. (2017). “A holistic approach to managing microalgae for biofuel applications” International journal of molecular sciences, 18(1), 215 in view of Molazadeh et al. (2019), “The use of microalgae for coupling wastewater treatment with CO2 biofixation” Frontiers in bioengineering and biotechnology, 7, 42.

    PNG
    media_image1.png
    632
    768
    media_image1.png
    Greyscale
Regarding claim 1, Show et al. teach cultivation of microalgae, a harvesting methodology [p.2, paragraph 2, line 2-3], CO2 sequestration [p. 13, paragraph 2], and the use of microalgae biomass for fertilizers [p.15-16, paragraph 1]. An overview of the process is depicted below in Figure 1. 
Regarding claim 2, Show et al. teach that photosynthetic organisms…cyanobacteria, eukaryotic microalgae, and diatoms are among the most commonly studied microalgae [p.3, paragraph 1, line 2-3], along with the common species Euglena [p. 14, paragraph 1, lines 11-12]. 
Regarding claims 3 and 4, Show et al. teach microalgae (growth) culture techniques in (habitats) open ponds or photobioreactors [p.4, paragraph 2, line 16-17]. Open ponds can be natural or artificial, including natural lagoons, tanks, circular ponds and raceway ponds [p.9, paragraph 2].  
Regarding claims 5 and 6, Show et al. teach aeration and agitation achieved by bubbling air or by rotation using a motor (pump-driven) [p.12, paragraph 1, lines 5-6]. Further, teaching a paddlewheel to ensure proper mixing [p.9, paragraph 2].
Regarding claim 7, Show et al. teach exhaust gases as a source of CO2 [p.25, paragraph 1], flue gases [p.13, paragraph 2, line 1], aeration via bubbling of CO2-enriched air [p.11, line 1] and (containers) bioreactors that provide a closed environment and better control over CO2 concentrations [p.10, paragraph 2, line 5-7]. Also recommending a pressure of 0.15 Kpa of CO2 to prevent a limitation of the kinetic uptake [p.8, paragraph 2, line 7].
Regarding claims 8-9, Show et al. teach pre-treatment to help (lyse) break the rigid cell wall of microalgae [p.19, paragraph 3, line 7-8] through physical or mechanical, (freeze thaw) thermal, (detergent, reagent) chemical and enzymatic methods [ p.22, line 2-3]. In accordance with claim 1, Show et al. teaches microalgae biomass for fertilizer [p.16, line 2-4]. 
Show et al. do not explicitly teach storing biomass underground, wherein the in the underground formation is a natural or man- made underground formation.
However, Molazadeh et al. remedy this by deficit by teaching the storage of CO2 beneath the earth’s surface [p. 2, column 2 paragraph 3]
Regarding claim 10, Molazadeh et al. teach CO2 storage locations beneath earths surface including (natural formations) saline aquifers, (man-made) spent oil and natural gas wells that are no longer in production and unmineable coal seams [p. 2, column 2 paragraph 3]. Further teaching that nearly half of the dry biomass weight of microalgae is made of carbon [p.5, column 1, paragraph 1, line 1-2].
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to combine the prior art teachings to achieve a carbon sink comprised of biomass with a reasonable expectation of success. Considering the soil benefits of microalgae, taught by Show et al., it would have been obvious to store microalgae biomass underground. Since nearly half of the dry biomass weight of microalgae is made of carbon, storing microalgae underground is equivalent to storing carbon underground. As taught by Molazadeh et al. storage locations could include a variety of natural or man-made underground formations. One would be motivated to combine these teachings in order to assist in sequestering anthropogenic CO2. This obviousness is based on combining prior art elements according to known methods to yield predictable results KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (A). 
Regarding claims 11-12, Show et al. teach dewatering [p.21, paragraph 1, line 12], and harvesting by separating the biomass from the bulk suspension. The technologies under this category include: flocculation, (elutriation) flotation and (settling) gravity sedimentation [p. 16, paragraph 2], centrifuging [p. 17, paragraph 3], filtration [p. 17, paragraph 5], and (adsorption) electrophoresis [p.17, paragraph 1].  
Regarding claim 13-15, Show et al. teach microalgae cultivation in nutrient-rich waste water and nutrient recycling [p.25, paragraph 1-2]. Figure 1 above shows cyclical recycling, thus implying a continuous and/or periodic process. 
Show et al. do not disclose the removal step as continuous or periodic. 
It would have been obvious to a person of ordinary skill prior to the filing date to recycle the nutrient rich water for microalgae farming as needed, either continuously or periodically, because nutrient recycling is a suitable and sustainable practice, according to Show et al. [p.25, paragraph 1-2]. This obviousness is based on the use of a known technique to improve similar methods KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the natural phenomenon of biofixation without significantly more.  Claim 1 recites a method for carbon capture and storage, comprising: growing in water a biomass of photosynthetic microorganisms that capture carbon from a carbon source for growth. Therefore, the “recite” standard set forth in MPEP 2106.04(b) and (c) and the markedly different characteristics analysis apply. This judicial exception is not integrated into a practical application because photosynthetic microorganisms perform the biological function of biofixation and carbon sequestration so the process exists in principle apart from any human action. As a result, there are no markedly different characteristics over the naturally occurring counterpart (Step 2A, Prong 1: Yes).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the judicial exception, claim 1 recites removing a portion of the biomass and storing the removed biomass portion in an underground formation.  Both the removal and storage limitation are recited with a high level of generality, yet it is understood that under the broadest reasonable interpretation each step, alone or in combination, can be performed by hand.  Therefore, each limitation step alone and in combination amount to merely “applying” or initiating the natural phenomenon of biofixation (Step 2A, Prong 2: NO).
As a whole, claim 1 does not amount to more than the judicial exception because the recited limitations are categorized as “extra-solution activities” that do not contribute to an overall inventive concept that extends beyond the judicial exception (See MPEP 2106.05(g)). Accumulatively the pre-solution steps of removing and storing are well known; justification is further provided by Show et al., Molazadeh et al. and the pertinent prior art cited below (Step 2B: No). The claim is ineligible. 
 Dependent claims 2-15 are drawn to the same judicial exception set forth above (Step 2A, Prong 1: Yes) 
Dependent claims 2-4, recite additional limitations regarding the growth of photosynthetic microorganism in a habitat. These limitations do not integrate the judicial exception into practice because photosynthetic microorganisms naturally grow in the enumerated habitats (Step 2A, Prong 2: NO).  As a whole, the limitations of claims 2-4 do not integrate the judicial exception of claim 1 into practice because growth alone is a natural process and facilitating growth is a conventional practice (See Show et al.). Accordingly, the additional elements alone and in combination do not integrate the law of nature into practical application because mere instructions to apply an exception cannot provide an inventive concept (Step 2B, Prong 2: NO). The claims are not eligible. 
Dependent claims 5-6, recite additional limitations regarding the agitation of the water containing the biomass during growth. This limitation is not recited with a high level of generality because the modes of agitation are enumerated in claim 6. However, agitation facilitates growth, so alone it does not impose a meaningful limitation on the judicial exception. In combination, agitation via any method would not divert or alter the natural phenomenon because photosynthetic microorganisms will perform the biological function of biofixation regardless of their growth rate (Step 2A, Prong 2: No). As a whole, the limitations do not integrate the judicial exception into practice because agitation is a well-known extra-solution activity in view of Show et al. and Molazadeh et al. (See MPEP 2106.05(g)) (Step 2B: No).
Dependent claim 7, recites the additional limitation of the carbon source. This limitation is not recited with a high level of generality, as the source is recited as one or more of air capture, introduction into the water by aeration, combustion exhaust, flue stream, and pressurized containers containing carbon dioxide gas.  However, microalgae are naturally able to attain their carbon from several other sources, including CO2 from industrial flue gases, and those chemically fixed in soluble carbonate compounds [p. 5, column 1, paragraph 1, line 6-9 of Molazadeh et al.]. Therefore, the limitation does not impose a positive limitation on the natural phenomenon (Step 2A Prong 2: No). As a whole, providing a carbon source to microalgae is a well-known extra-solution activity in view of Show et al. and Molazadeh et al it cannot suffice as an inventive concept (Step 2B: No). The claim is not eligible. 
Dependent claims 8-9, recite additional limitations regarding lysing of microorganism cells. Specifically, lysing performed by one or more of physical, thermal, hydraulic, sonic, enzymatic, osmotic, chemical, detergent, reagent, electricity, and freeze thaw. Although lysing can be achieved through variety of techniques, the process would exist in principle apart from any human action as all microorganisms eventually undergo decay. Further, that decay could occur prior to being stored underground (Step 2A, Prong 2: No). As a whole, induced lysing as recited in claim 9 is a well-known extra-solution activity in view of Show et al. and Molazadeh et al, so it cannot suffice as an inventive concept (Step 2B: No). The claim is not eligible.
Dependent claims 10 and 11, recites the additional limitation that the underground formation, where the biomass portion is stored, is a natural or man- made underground formation. Underground formation is recited with a high level of generality, such that it encompasses any subsoil formation such a pit. Further, the process of biomass accumulating underground would exist in principle apart from any human action, according to the Law of Superposition (Step 2A, Prong 2: No). As a whole, storing biomass underground amounts to merely applying the judicial exception, so it cannot suffice as an inventive concept (Step 2B: No). The claim is not eligible 
Dependent claims 11-14, recite additional limitations regarding the dewatering process. Although the dewatering process is not recited with a high level of generality, the limitations amount to drying the biomass and recycling water. Both drying microorganisms and recycling exist in principle apart form human action. Combined, the limitations nearly expedite the natural phenomenon of drying and water recycling (Step 2A, Prong 2: No). As a whole, the enumerated dewatering and recycling techniques are well-known extra-solution activity in view of Show et al. and Molazadeh et al, so it cannot suffice as an inventive concept (Step 2B: No). The claim is not eligible.
As a result, all claims fail to amount to significantly more than the judicial exception. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (2013) US Publication No. 2013/0319059 Al 

Zevenhoven, R., & Fagerlund, J. (2010). Developments and innovation in carbon dioxide (CO2) capture and storage technology. Mineralisation of Carbon Dioxide (CO2)(Chapter 16), 433-462.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY C. BREEN/Examiner, Art Unit 4161    
                                                                                                                                                                                                    /STACEY N MACFARLANE/Examiner, Art Unit 1649